UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-4673



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


ROLAND EUGENE FULLER,

                                               Defendant - Appellant.



                               No. 07-4674



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


ALVIERO MESA-LOPEZ,

                                               Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00998-11; 6:06-cr-00998-5)


Submitted:    February 14, 2008              Decided:   March 11, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Stephanie A. Rainey, RAINEY & BROWN, LLC, Spartanburg, South
Carolina; Janis Richardson Hall, Greenville, South Carolina, for
Appellants. Reginald I. Lloyd, United States Attorney, Leesa
Washington, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Roland Eugene Fuller and Alviero Mesa-Lopez (“Lopez”)

were tried together and convicted by a jury of conspiracy to

possess   with      intent    to    distribute       five    kilograms   or   more   of

cocaine, fifty grams or more of cocaine base, and 1000 kilograms or

more of marijuana, in violation of 21 U.S.C. § 841(a)(1) (2000), 21

U.S.C.A. § 841(b)(1)(A) (West 2000 & Supp. 2007), and 21 U.S.C. §

846 (2000).         Lopez was also convicted of using and carrying a

firearm in relation to a drug trafficking offense, in violation of

18 U.S.C.A. §§ 924(c)(1), (2) (West Supp. 2007), and possessing

with intent to distribute fifty grams or more of methamphetamine,

500 grams or more of cocaine, and 100 kilograms or more of

marijuana,     in    violation      of   21   U.S.C.     §   841(a)(1)   (2000),     21

U.S.C.A. §§ 841(b)(1)(A), (b)(1)(B) (West 2000 & Supp. 2007) and 18

U.S.C.    §   2     (2000).        Fuller     and    Lopez    both   appealed   their

convictions, and for the reasons that follow, we affirm.

              First, Fuller asserts the Government violated Batson v.

Kentucky, 476 U.S. 79 (1986), in selecting the jury.                            Great

deference is given to a district court’s determination of whether

a peremptory challenge was based on a discriminatory motive, and

the court’s ruling is reviewed for clear error.                   Jones v. Plaster,

57 F.3d 417, 421 (4th Cir. 1995).                   Generally, a Batson challenge

consists of three steps: (1) the defendant makes out a prima facie

case of discrimination; (2) the government offers a race-neutral


                                         - 3 -
explanation; and (3) the trial court decides whether the defendant

has   carried    his   burden   and   proved        purposeful   discrimination.

Purkett v. Elem, 514 U.S. 765, 767-68 (1995).                 Upon review of the

record, we conclude the district court did not clearly err in

determining Fuller did not establish purposeful discrimination in

the jury selection.

            Second,    Lopez    contends      the    district    court      erred   in

admitting evidence of approximately three kilograms of cocaine and

200 grams of methamphetamine seized from his residence because the

Government failed to establish a complete chain of custody.1                   Lopez

objected to admission of the drugs because the special agent who

transferred the evidence from the residence to the DEA office did

not testify.     The court overruled the objection.

            Under Fed. R. Evid. 901, the admission of an exhibit must

be preceded by “evidence sufficient to support a finding that the

matter in question is what its proponent claims.”                This showing is

satisfied   by   “sufficient     proof     that      the   evidence    is    what   it

purports to be and has not been altered in any material respect,”

and is not intended as an “iron-clad” rule that requires exclusion

of real evidence based on a missing link in its custody.                      United

States v. Ricco, 52 F.3d 58, 61-62 (4th Cir. 1995).                   Resolution of



      1
      During the search of Lopez’s residence, police seized 2.99
kilograms of cocaine, 193.8 grams of methamphetamine, 575.75
kilograms of marijuana, firearms, ammunition, a food sealer,
digital scales and over $27,000 in currency.

                                      - 4 -
a chain of custody question rests with the sound discretion of the

trial judge.    Ricco, 52 F.3d at 61.        We find the district court did

not   abuse    its    discretion    because     the   Government   presented

sufficient testimonial evidence to authenticate the proffered drug

evidence as the drugs found and seized from Lopez’s residence. See

United States v. Howard-Arias, 679 F.2d 363, 365-66 (4th Cir. 1982)

(upholding admission of evidence when all members of the chain of

custody testified except for one DEA agent who transferred the

contraband from one location to another).

            Third, Fuller challenges admission of the drugs seized

from Lopez’s residence, arguing that the evidence was unduly

prejudicial     to    him.2   Because   Fuller    did   not   challenge   the

admission of the evidence at trial, we review for plain error.            See

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,

731-32 (1993).       Fuller thus must show: (1) there was error; (2) the

error was plain; and (3) the error affected his substantial rights.

Olano, 507 U.S. at 732-34. When these conditions are satisfied, we

may exercise our discretion to notice the error only if the error

“seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”          Id. at 736 (internal quotation marks

omitted).     Because Fuller cannot establish error or prejudice, his

claim fails.



      2
      Fuller neither objected to a joint trial nor requested a
severance.

                                     - 5 -
          Accordingly, we affirm Fuller’s and Lopez’s convictions

and sentences.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -